Exhibit 10.90

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

BETH C. SEIDENBERG, Amgen Inc. Grantee:

 

        On this 14th day of January, 2002, Amgen Inc., a Delaware corporation
(the “Company”), pursuant to its Amended and Restated 1991 Equity Incentive Plan
(the “Plan”) has granted to you, the grantee named above, a right to purchase
Twenty-Seven Thousand Five Hundred (27,500) shares (the “Shares”) of the $.0001
par value common stock of the Company (“Common Stock”) pursuant to the terms of
this Restricted Stock Purchase Agreement (this “Agreement”) and the Plan.
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Plan.

 

        I.  Purchase Price. Subject to the terms and conditions of this
Agreement, the Shares may be purchased from the Company at a purchase price per
share of $.0001 for a total purchase price of $2.75 (the “Total Purchase
Price”). The Total Purchase Price shall be paid in cash at the time of purchase.

 

        II. Repurchase Option.

 

             (1) Upon termination of your employment for any reason, other than
death and permanent and total disability (with such permanent and total
disability being certified by the Social Security Administration prior to such
termination), the Company shall have the right and option to purchase from you
or any holder of the Shares as permitted under Section III(5) (a “Holder”) any
or all of the Shares at the per Share purchase price paid by you for such Shares
(the “Repurchase Option”).

 

             (2) The Company may exercise the Repurchase Option by delivering
personally or by registered mail, to you or a Holder within ninety (90) days of
the date of termination of your employment, a notice in writing indicating the
Company’s intention to exercise the Repurchase Option and setting forth a date
for closing not later than thirty (30) days from the mailing of such notice. The
closing shall take place at the Company’s office. At the closing, the Secretary
of the Company or other escrow agent as provided in Section VI shall deliver the
stock certificate or certificates evidencing the Shares to the Company, and the
Company shall deliver the purchase price therefor.

 

             (3) At its option, the Company may elect to make payment for the
Shares to a bank selected by the Company. The Company shall avail itself of this
option by a notice in writing to you or a Holder stating the name and address of
the bank, date of closing, and waiving the closing at the Company’s office.

 

             (4) If the Company does not elect to exercise the Repurchase Option
conferred above by giving the requisite notice to you or a Holder within ninety
(90) days following the date of termination of your employment, the Repurchase
Option shall terminate,



--------------------------------------------------------------------------------

and any restrictions on Shares remaining as of the date of the termination of
your employment shall lapse immediately.

 

              (5) One hundred percent (100%) of the Shares shall initially be
subject to the Repurchase Option. The Shares shall be released from the
Repurchase Option in accordance with the schedule set forth in Section III(1).

 

        III. Lapse of Repurchase Option.

 

              (1) Subject to Sections III (2), (3) and (4), the Repurchase
Option shall lapse in accordance with the following schedule with respect to the
Shares which have not previously been forfeited by you, provided you are
actively employed by the Company on the respective dates:

 

Date

  

Number of Shares as to Which Repurchase

Option Shall Lapse

January 14, 2004

  

5,000

January 14, 2005

  

7,500

January 14, 2006

  

7,500

January 14, 2007

  

7,500

 

              (2) Upon termination of your employment due to your permanent and
total disability (with such permanent and total disability being certified by
the Social Security Administration prior to such termination) or your death,
then the Repurchase Option shall lapse immediately with respect to all the
Shares awarded under this Agreement. For purposes of this Agreement,
“termination of your employment” shall mean the last date you are either an
employee of the Company or an Affiliate or engaged as a consultant or director
to the Company or an Affiliate.

 

              (3) In addition, the lapsing of the Repurchase Option pursuant to
Section III(1) may be suspended during a leave of absence as provided from time
to time according to Company policies and practices.

 

              (4) Notwithstanding anything to the contrary contained herein, the
Committee may, as it deems appropriate, in its sole discretion, accelerate the
date on which the Repurchase Option shall lapse with respect to any of the
Shares which have not been previously forfeited by you.

 

              (5) Your Shares are not assignable or transferable, except by will
or the laws of descent and distribution. Notwithstanding the foregoing, all or a
portion of the Shares subject to the Repurchase Option may be transferred to an
Alternate Payee (as defined in the Plan) if required by the terms of a QDRO (as
defined in the Plan), as further described in the Plan; provided, that such
Alternate Payee is subject to the same terms and conditions as set forth in this
Agreement

 

2



--------------------------------------------------------------------------------

 

        IV. Legends. Certificates representing the Shares issued pursuant to
this Agreement shall, until all restrictions lapse or shall have been removed
and new certificates are issued pursuant to Section V, bear the following
legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS AND REPURCHASE RIGHTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE
TERMS OF THAT CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT BY AND BETWEEN AMGEN
INC. (THE “COMPANY”) AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES
MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT
PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

 

        V. Issuance of Certificates; Tax Withholding.

 

             (1) Subject to subsection (2) below, upon the lapse of the
Repurchase Option with respect to any of the Shares as provided in Section III,
the Company shall cause new certificates to be issued with respect to such
Shares and delivered to you or a Holder, free from the legend provided for in
Section IV and of the Repurchase Option. Such Shares shall cease to be subject
to the terms and conditions of this Agreement.

 

             (2) Notwithstanding subsection (1), no such new certificate shall
be delivered to you or a Holder unless and until you or a Holder shall have paid
to the Company, in cash or by check, the full amount of all federal and state
withholding or other employment taxes applicable to your taxable income
resulting from the grant of the Shares or the lapse or removal of the
restrictions in a form approved by the Committee.

 

        VI. Escrow. The Secretary of the Company or such other escrow holder as
the Committee may appoint shall retain physical custody of the certificates
representing the Shares until all of the restrictions lapse or shall have been
removed; provided, however, that in no event shall you retain physical custody
of any certificates representing Shares issued to you which are subject to the
Repurchase Option.

 

        VII. No Contract for Employment. This Agreement is not an employment or
service contract and nothing in this Agreement shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ or service
of the Company, or of the Company to continue your employment or service with
the Company.

 

        VIII. Notices. Any notices provided for in this Agreement or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at such
address as is currently maintained in the Company’s records or at such other
address as you hereafter designate by written notice to the Company.

 

3



--------------------------------------------------------------------------------

 

        IX. Plan. This Agreement is subject to all the provisions of the Plan
and its provisions are hereby made a part of this Agreement, including without
limitation the provisions of paragraph 7 of the Plan relating to purchases of
restricted stock, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the provisions of
this Agreement and those of the Plan, the provisions of the Plan shall control.

 

Very truly yours,

AMGEN INC.

By /s/ Steven M. Odre

Duly authorized on behalf of the Board of Directors

 

 

Agreed and Accepted

as of the date first written above

 

 

 

/s/  Beth C. Seidenberg

Beth C. Seidenberg

 

4



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE

RESTRICTED STOCK PURCHASE AGREEMENT

 

The Restricted Stock Purchase Agreement (the “Agreement”) made by and between
Amgen Inc. (the “Company”) and Beth C. Seidenberg as of January 14, 2002 is
hereby amended, effective July 29, 2002, to replace paragraph (2) of Section V
of the Agreement in its entirely with the following:

 

V. Issuance of Certificates; Tax Withholding.

 

“(2) Notwithstanding subsection (1), no such new certificate shall be delivered
to you or a Holder unless and until you or a Holder shall have paid to the
Company the full amount of all federal, state and local tax withholding or other
employment taxes applicable to your taxable income resulting from the grant of
the Shares or the lapse or removal of the restrictions. You hereby agree that
you will satisfy any federal, state and local tax withholding obligation
relating to the grant of the Shares (resulting from an election under Internal
Revenue Code Section 83(b) or otherwise) or the lapse of the Repurchase Option
with respect to any of the Shares as provided in Section III by authorizing the
Company to withhold from the shares of the Common Stock otherwise deliverable to
you upon grant or as a result of the lapse of the Repurchase Option with respect
to any of the Shares as provided in Section III, a number of shares having a
fair market value less than or equal to the amount of the Company’s required
minimum statutory withholding. Shares of Common Stock tendered by you pursuant
to this paragraph shall be valued at the fair market value of the Common Stock
on the date your tax obligations arise. You agree to take any further actions
and execute any additional documents as may be necessary to effectuate the
provisions of this Section V.”

 

 

Date: September 20, 2002

 

 

Agreed and Acknowledged

     

 AMGEN INC.

By  /s/ Beth C. Seidenberg                

     

By:   Steven M. Odre                            

            Beth C. Seidenberg

            Senior Vice President, Development

         

Duly authorized on behalf of the

Board of Directors

 

5